DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2020 has been entered.
 
Information Disclosure Statement
	The information disclosure statement, filed 24 September 2020 complies with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS form 1449- Paper No 20200924, is attached to the instant Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura et al. (US 2007/0206867 A1).
a.	Regarding claim 1, Tamura discloses a system comprising:
a first processor (Tamura discloses second encoding unit at Fig. 14-103 and 4-103 and ¶0282);
a memory coupled to the first processor through a bi-directional, first memory interface and a uni-directional, second memory interface (Tamura discloses that the second encoding unit is connected to the second memory via a second memory control unit in a bi-direction and the first memory via a first memory in a uni-direction at Figs. 4-103, 104, 105, 106, 107 and 14-103, 104, 105, 106, 107 and ¶¶0280-0283. Moreover, Tamura discloses that “the first memory 105 and second memory 107 have been described as physically separated memories. In the present invention, separately providing these memories is one characteristic feature. However, even if the memories are not physically separated, the present invention is applicable. Particularly, if the transfer rate of the memory is sufficiently high, it is possible to physically allocate two areas corresponding to the first and second memories on one memory. In the above description, "first memory" is replaced with "first memory area", and "second memory" is replaced with "second memory area". In this case, it is obvious that the present invention can be implemented by using one memory” at ¶363); and
a second processor (Tamura discloses an encoding history recording unit at Fig. 4-121 and 14-121 and ¶0290), which is coupled to the memory through a bidirectional. third interface (Tamura discloses the encoding history recording unit connected to the first memory via the re-encoding unit at Fig. 14-112 and ¶0287),
wherein the memory comprises:
a first memory area coupled to the first processor via the bidirectional. first memory interface, the first memory area being configured to store image data outputted from the first processor through the first memory interface during an image processing operation of the first processor (Tamura discloses that the second encoding unit is connected to the second memory via a second memory control unit in a bi-direction and the first memory via a first memory in a uni-direction at Figs. 4-103, 104, 105, 106, 107 and 14-103, 104, 105, 106, 107 and ¶¶0280-0283. Moreover, Tamura discloses that “the first memory 105 and second memory 107 have been described as physically separated memories. In the present invention, separately providing these memories is one characteristic feature. However, even if the memories are not physically separated, the present invention is applicable. Particularly, if the transfer rate of the memory is sufficiently high, it is possible to physically allocate two areas corresponding to the first and second memories on one memory. In the above description, "first memory" is replaced with "first memory area", and "second memory" is replaced with "second memory area". In this case, it is obvious that the present invention can be implemented by using one memory” at ¶363); and
a second memory area coupled to the first processor via the unidirectional. second memory interface, the second memory area being configured to store image data outputted from the first processor through the second memory interface (Tamura discloses the encoding history recording unit connected to the first memory via the re-encoding unit at Fig. 14-112 and ¶0287), and
wherein the second processor is coupled to the second memory area through the third interface (Tamura discloses the encoding history recording unit connected to the first memory via the re-encoding unit at Fig. 14-112 and ¶0287).

b.	Regarding claim 2, Tamura discloses wherein the first processor processes image data outputted from an external digital imaging device (Tamura discloses that “an input unit 101 incorporating a line buffer memory for a plurality of lines receives image data from the document reading unit 3” at Fig. 4-101 and 14-101 and ¶0091). 
c.	Regarding claim 3, Tamura discloses wherein the first processor includes a first memory controller that is coupled to the first and second memory interfaces to control an operation of the memory (Tamura discloses that “encoded data in a range designated by the encoding sequence control unit” at Fig. 4-110 and Fig. 14-110 and ¶0283).
d.	Regarding claim 4, Tamura discloses wherein the first processor further includes an image output unit that outputs image data generated by an external digital imaging device (Tamura discloses that “an input unit 101 incorporating a line buffer memory for a plurality of lines receives image data from the document reading unit 3” at Fig. 4-101 and 14-101 and ¶0091); and
wherein the image output unit is coupled to the first memory controller through an image output bus device (Tamura discloses that “an input unit 101 incorporating a line buffer memory for a plurality of lines receives image data from the document reading unit 3” at Fig. 4-101 and 14-101 and ¶0091).
e.	Regarding claim 7, Tamura discloses wherein the first processor performs a read operation and a write operation on the first memory area (Tamura discloses that the second encoding unit is connected to the second memory via a second memory control unit in a bi-direction and the first memory via a first memory in a uni-direction at Figs. 4-103, 104, 105, 106, 107 and 14-103, 104, 105, 106, 107 and ¶¶0280-0283. Moreover, Tamura discloses that “the first memory 105 and second memory 107 have been described as physically separated memories. In the present invention, separately providing these memories is one characteristic feature. However, even if the memories are not physically separated, the present invention is applicable. Particularly, if the transfer rate of the memory is sufficiently high, it is possible to physically allocate two areas corresponding to the first and second memories on one memory. In the above description, "first memory" is replaced with "first memory area", and "second memory" is replaced with "second memory area". In this case, it is obvious that the present invention can be implemented by using one memory” at ¶363); and
wherein the first processor performs only a write operation on the second memory area (Tamura discloses that the second encoding unit is connected to the second memory via a second memory control unit in a bi-direction and the first memory via a first memory in a uni-direction at Figs. 4-103, 104, 105, 106, 107 and 14-103, 104, 105, 106, 107 and ¶¶0280-0283. Moreover, Tamura discloses that “the first memory 105 and second memory 107 have been described as physically separated memories. In the present invention, separately providing these memories is one characteristic feature. However, even if the memories are not physically separated, the present invention is applicable. Particularly, if the transfer rate of the memory is sufficiently high, it is possible to physically allocate two areas corresponding to the first and second memories on one memory. In the above description, "first memory" is replaced with "first memory area", and "second memory" is replaced with "second memory area". In this case, it is obvious that the present invention can be implemented by using one memory” at ¶363).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2007/0206867 A1) in view of Ueda (US 2003/0039409 A1).
a.	Regarding claim 5, Tamura discloses all the previous claim limitation.
However, Tamura does not disclose further comprising a storage unit,
wherein the first processor further includes a second memory controller that controls data transmission between the first processor and the storage unit.

wherein the first processor further includes a second memory controller that controls data transmission between the first processor and the storage unit (Ueda discloses a system controller which is connected to the external storage device via disk controller at Fig. 1-2150 and ¶¶0082 and 0099-0100).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the HDD and the system controller of Ueda to Osawa’s first encoding unit and second encoding unit.
The suggestion/motivation would have been to provide “[improve] processing speed when using an external memory to perform image processing, in particular scaling” (Ueda; ¶0016).
b.	Regarding claim 11, Tamura discloses wherein the first processor performs a read operation and a write operation on the first memory area (Tamura discloses that the second encoding unit is connected to the second memory via a second memory control unit in a bi-direction and the first memory via a first memory in a uni-direction at Figs. 4-103, 104, 105, 106, 107 and 14-103, 104, 105, 106, 107 and ¶¶0280-0283. Moreover, Tamura discloses that “the first memory 105 and second memory 107 have been described as physically separated memories. In the present invention, separately providing these memories is one characteristic feature. However, even if the memories are not physically separated, the present invention is applicable. Particularly, if the transfer rate of the memory is sufficiently high, it is possible to physically allocate two areas corresponding to the first and second memories on one memory. In the above description, "first memory" is replaced with "first memory area", and "second memory" is replaced with "second memory area". In this case, it is obvious that the present invention can be implemented by using one memory” at ¶363);
wherein the first processor performs only a write operation on the second memory area (Tamura discloses that the second encoding unit is connected to the second memory via a second memory control unit in a bi-direction and the first memory via a first memory in a uni-direction at Figs. 4-103, 104, 105, 106, 107 and 14-103, 104, 105, 106, 107 and ¶¶0280-0283. Moreover, Tamura discloses that “the first memory 105 and second memory 107 have been described as physically separated memories. In the present invention, separately providing these memories is one characteristic feature. However, even if the memories are not physically separated, the present invention is applicable. Particularly, if the transfer rate of the memory is sufficiently high, it is possible to physically allocate two areas corresponding to the first and second memories on one memory. In the above description, "first memory" is replaced with "first memory area", and "second memory" is replaced with "second memory area". In this case, it is obvious that the present invention can be implemented by using one memory” at ¶363).
However, Tamura does not disclose wherein the second processor performs a read operation and a write operation on the second memory area.

Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the image processor and the image memory-2 of Ueda to Osawa’s first encoding unit and second encoding unit.
The suggestion/motivation would have been to provide “[improve] processing speed when using an external memory to perform image processing, in particular scaling” (Ueda; ¶0016).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 609